Fourth Court of Appeals
                              San Antonio, Texas
                                    January 16, 2019

                                  No. 04-17-00707-CR

                                 John Albert SANTOS,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 186th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016CR10728
                      Honorable Jefferson Moore, Judge Presiding


                                    ORDER
Sitting:    Sandee Bryan Marion, Chief Justice
            Rebeca C. Martinez, Justice
            Patricia O. Alvarez, Justice
            Luz Elena D. Chapa, Justice
            Irene Rios, Justice
            Beth Watkins, Justice
            Liza A. Rodriguez, Justice

       A majority of the en banc court denies John A. Santos’s motion for en banc
reconsideration. See TEX. R. APP. P. 41.2, 49.7.


                                                          PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court